                                          Case 4:19-cv-08162-YGR Document 79 Filed 04/21/21 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    CYRUS SANAI,                                       Case No. 4:19-cv-08162-YGR
                                                       Plaintiff,                          ORDER REFERRING MOTION
                                   7
                                                v.
                                   8
                                        ALEX KOZINSKI, ET AL.,                             Re: Dkt. No. 77
                                   9
                                                       Defendants.
                                  10

                                  11

                                  12          Pro se plaintiff Cyrus Sanai has filed a motion requesting recusal or, in the alternative,
Northern District of California
 United States District Court




                                  13   disclosure of relevant information pursuant to 28 U.S.C. § 455. (Dkt. No. 77.) The pending

                                  14   motion is REFERRED to another judge for consideration. The Clerk of the Court shall RANDOMLY

                                  15   REASSIGN this particular motion to be heard by another judge. The hearing on June 1, 2021 is

                                  16   VACATED. All other briefing deadlines remain in place unless otherwise ordered and/or approved

                                  17   by the reassigned judge.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 21, 2021

                                  20
                                                                                                       YVONNE GONZALEZ ROGERS
                                  21                                                                  UNITED STATES DISTRICT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
